PER CURIAM.
Defendant was charged with possession of a firearm by a convicted felon in violation of La.R.S. 14:95.1. Following a trial on the merits, a jury found defendant guilty as charged, and he was sentenced to ten years at hard labor. Defendant has assigned as error the failure of the trial court to suppress the pistol obtained from his person at the time of his alleged illegal arrest and warrantless search of his person.
Following the defendant’s conviction, enhancement of defendant’s sentence was obtained with the use of a Michigan conviction. We find that the use of this Michigan conviction in the enhancement proceedings under R.S. 14:95.1 was properly proved by the state. The motion for a new trial on these grounds was properly denied.
Having reviewed defendant’s assignments of error and finding that they do not present reversible error, nor do they involve legal issues not governed by clearly established principles of law, the conviction and sentence of the defendant is affirmed.
AFFIRMED.